56 N.Y.2d 740 (1982)
In the Matter of Harbor Tower, Inc., Appellant,
v.
Robert Abrams, as Attorney-General of the State of New York, Respondent. Tenants at 2 Pierrepont Street, Brooklyn, N. Y., Intervenors-Appellants.
Court of Appeals of the State of New York.
Decided May 13, 1982.
Steven R. Lapidus for appellant.
Edward H. Honig and David Smerling for intervenors-appellants.
Robert Abrams, Attorney-General (Gerald J. Hurwitz of counsel), respondent pro se.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 550.2 [b]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (85 AD2d 558).